Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-2, 5-11, 15-17 and 19-24 are pending.
POWER OF ATTORNEY
The attorney or agent has not been established as being authorized to act on behalf of the applicant for patent or the assignee of the entire interest of the applicant.
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-6, 18-20 and 24  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of the claim 1 so that claim 1 no longer recite the limitation of “the composition is in a form suitable for intravenous injection”. 
Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Yasmeen (Asian J. Pharmaceutical and Clinical Research, 2013, 6, Suppl. 2, 164-168, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to narrow the scope of the invention to an aqueous composition at a pH of 6.3-6.8 and comprising 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol. 
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013, cited in the previous Office action) in view of: i) Dietlin (U.S. Pub. No. 20040054012, published 03/18/2004, cited in the previous Office action); and ii) Pavliv (U.S. Pub. No. 20130245591, published 09/19/2013, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to narrow the scope of the invention to an aqueous composition at a pH of 6.3-6.8 and comprising 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol. 
The rejection of claims 1, 3-6 and 18 under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013, cited in the previous Office action) in view of Shaw (Drug Development and Industrial Pharmacy, 2005, 31, 515-525, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to narrow the scope of the invention to an aqueous composition at a pH of 6.3-6.8 and comprising 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol. 
The rejection of claims 1-6, 18-19 and 24 under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013, cited in the previous Office action) in view of Shaw (Drug Development and Industrial Pharmacy, 2005, 31, 515-525, cited in the previous Office action) as applied to claims 1, 3-6 and 18 above, and further in view of Dietlin (U.S. Pub. No. 20040054012, published 03/18/2004, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to narrow the scope of the invention to an aqueous composition at a pH of 6.3-6.8 and comprising 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol. 
The rejection of claims 1, 3-6, 18 and 20 under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013, cited in the previous Office action) in view of Shaw (Drug Development and Industrial Pharmacy, 2005, 31, 515-525, cited in the previous Office action) as applied to claims 1, 3-6 and 18 above, and further in view of Dasberg (U.S. Pub. No. 20120035267, published 02/09/2012, cited in the previous Office action), is withdrawn because of the amendment of claim 1 to narrow the scope of the invention to an aqueous composition at a pH of 6.3-6.8 and comprising 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol. 
Applicants’ arguments filed on 01/19/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 01/19/2021, have been fully considered. Applicants have amended claim 1. Applicants have cancelled claims 3-4 and 18. Claims 7-11, 15-17 and 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1-2, 5-6, 19-20 and 24 are subject of the Office action below.
Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013, cited in the previous Office action) in view of: i) Tseti (U.S. Pub. No. 20130210922, published 08/15/2013); and ii) Pavliv (U.S. Pub. No. 20130245591, published 09/19/2013, cited in the previous Office action).
Independent claim 1 is directed to a process for making an aqueous composition comprising 2.8-3.2 mg/ml ibuprofen in combination with 9.8-10-2 mg/ml paracetamol and having a pH of 6.3 to 6.8.
Regarding claim 1, Atkinson discloses an aqueous composition comprising 3.0 mg/ml ibuprofen and 10.0 mg/ml paracetamol (see ¶s 0031-0032 and Example 2). Atkinson discloses that the inventive composition can be delivered to a human in order to treat pain and/or inflammation, wherein the composition can comprise: i) from approximately 125 mg to approximately 325 mg ibuprofen; and ii) from approximately 475 mg to approximately 1,025 mg paracetamol. Please see ¶s 0007-0009. 
Atkinson discloses that the inventive aqueous solution can be formulated using suitable excipients as will be known to those with ordinary skill in the art of formulating intravenous medicines. The excipients may include suitable antioxidants, pH modulators sufficient to give a pH of 5 to 6, buffering agents, isotonic agents and purified water. Please see ¶s 0031, 0040-0043 and Examples 3-4. The ibuprofen and paracetamol are mixed with suitable excipients to give the desired volumes. Please see ¶s 0030-0033, 0040-0043 and Examples 3-4.
Atkinson discloses that an aqueous combination composition at lower ibuprofen dose, was found to surprisingly and unexpectedly provide adequate pain relief every 6 hours for some patients that would otherwise need to take higher ibuprofen dose every 8 hours. The lower ibuprofen dose reduces the risk of undesirable side effects associate with high ibuprofen dosage, without compromising the effectiveness of ibuprofen due to the presence of paracetamol. Please see ¶ 0037.
Accordingly, at the time the instant invention was filed, an artisan of the ordinary skill would have considered formulating an aqueous combination composition comprising ibuprofen and paracetamol as disclosed and suggested by Atkinson for the advantage of: i) providing adequate pain relief every 6 hours for some patients that would otherwise need to take higher ibuprofen dose every 8 hours; and ii) reducing the risk of undesirable side effects associate with high ibuprofen dosage, without compromising the effectiveness of ibuprofen.
Atkins differs from claim 1 only insofar as Atkins does not explicitly disclose a composition at a pH of 6.3-6.8.
However, Atkinson discloses that while some preferred forms of the invention have been described by way of example it should be appreciated that modifications and improvements can occur without departing from the scope of the invention (see ¶ 0044). 
Accordingly, at the time the instant invention was filed, a person of the ordinary skill in the art would have understood that Atkinson contemplates formulation of an aqueous combination composition comprising ibuprofen and paracetamol within the scope of the invention, and with modification at a pH range, such as, a of pH 6.3-6.8. This is because Atkinson provided guidelines for using pH modifiers (see discussions above). 
Tseti discloses a stable aqueous composition comprising 10 mg/ml paracetamol and having a pH of 5.5-6.5 (see ¶s 0044-0045, Examples 1-2 and Tables 1-2). By “stable” is meant that the solution can be stored for at least 24 months at room temperature and at least 30 days at elevated temperature (70oC) without appearance of color and particulate matter which is visible to the eye. Please see ¶s 0027, 0036 and stability study at ¶s 0046-004-0049, Examples 3-4 and Tables 3-4). 
Tseti discloses that paracetamol in aqueous solution is known to undergo hydrolytic degradation to p-aminophenol, which is also quickly degraded to p-benzoquinoneimine. Tseti discloses that the instability of paracetamol in aqueous medium is shown by the appearance of degradation substances causing a coloring in the solution (see ¶s 0006-0007). Among the causes of paracetamol degradation, Tseti discloses: i) presence of oxygen and/or light; and ii) deacetylation of the amino group generating p-aminophenol, which takes place both at acid pH and (much faster) at basic pH once the phenolate form is present. Please see ¶ 0008. 
Among the several joint actions for obtaining stable paracetamol solutions, Tseti discloses: 
A) Establishing an optimal pH in which formation of p-aminophenol is prevented or minimized, since it has been reported that hydrolysis of paracetamol is minimized between pH 4.5 and pH 6.0 (see ¶ 0010). The stable aqueous paracetamol solution according to the invention may have a pH between 4.0 and 7.0 (see ¶ 0016);
B) Purging the solution with nitrogen gas to reduce the oxygen (see ¶ 0011 and ¶ 0049, Example 4);
C) Adding at least one stabilizing-dissolving compound and at least one stabilizing compound to the solution (see ¶s 0014-0014, 0018-0020 and Examples 1-2);
D) The solution may further comprise: i) other chelating agents or complexing agents (see ¶ 0022 and Examples 1-2); and ii) isotonic agents (see ¶ 0023 and Examples 1-2).
Tseti discloses that the use of the stabilizing-dissolving and stabilizing compounds according to the invention and preferably the chelating agent has been found to not only increase the paracetamol solubility to the extent that it is possible to dissolve 1000 mg of paracetamol into a final volume of 100 ml but also effectively stabilizes the solution preventing the formation of particulate matter and color at elevated temperature in ampoules, vials and bags. Please see ¶ 0037.
Pavliv discloses clear and colorless aqueous compositions comprising ibuprofen (IBU) at 3.2 mg/ml and having a pH of between 6.34 and 7.40. Pavliv provides guidance for employing appropriate ratio of IBU and solubilizing agents that would generate the clear and colorless compositions. Please see Tables 2 and 7-9. The aqueous ibuprofen remains physically and chemically stable in the prefilled bag for intravenous administration for time period suitable to provide a useful shelf-life of the product (e.g., 12 months, 24 months, 36 months, 48 months, 60 months). Please see ¶ 0043. Similar to Atkinson (see title of the invention and abstract) and Tseti (see title of the invention and abstract), Pavliv (see title of the invention, abstract and ¶ 0040), also relates to injectable formulations comprising from about 1 mg/ml to about 100 mg/ml IBU, which can be used in treating conditions such as pain and inflammation.
Regarding claim 1, the claimed pH of 6.3-6.8 and dosage ranges of claims 2.8-3.2 mg/ml ibuprofen in combination with 9.8-10-2 mg/ml paracetamol are art-recognized variables (see discussions above). Therefore, the selection specific solution pH or amount of ibuprofen and paracetamol, would have been routinely determined and optimized in the pharmaceutical art.  A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

For each application of an injectable aqueous composition in the treatment of pain and/or inflammation, the optimum pH and amount of active ingredients employed, can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the Atkinson, Tseti and Pavliv disclosures discussed above. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the age, weight, sex, medical condition of the patient, severity of the pain and/or inflammation. Thus, the specific pH or ibuprofen and paracetamol concentration that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, at the time the instant invention was filed, a person of the ordinary skill in the art would have found it obvious to modify Atkinson with Tseti and Pavliv in order to arrive at an aqueous composition comprising 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol and having a pH between 6.3 and 6.8. This is because:
A) Atkinson provided guidelines for using suitable excipients that may include antioxidants, pH modifiers, buffering agents, isotonic agents and water in order to manufacture an aqueous injectable combination composition comprising ibuprofen and paracetamol. Please see discussions above; and 
B) Tseti and Pavliv combined to disclose that each of ibuprofen and paracetamol can be formulated as an aqueous composition at pH ranges encompassing the pH between 6.3 and 6.8, recited in instant claim 1. Please see discussion above. 
The skilled artisan would have employed suitable pH modifiers known to those with ordinary skill in the art of formulating intravenous medicines in order to manufacture an aqueous combination composition comprising, for example, 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol, and having a pH of, for example, between 6.3 and 6.8. 
The person of the ordinary skill in the art would have had a reasonable expectation that the aqueous combination composition would: i) provide adequate pain relief every 6 hours for some patients that would otherwise need to take higher ibuprofen dose every 8 hours; ii) reduce the risk of undesirable side effects associate with high ibuprofen dosage, without compromising the effectiveness of ibuprofen; and iii) enhance paracetamol stability.
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Regarding claims 5-6 Atkinson discloses antioxidants (claim 5) and isotonic agents (claim 6). Please see discussions above.
Regarding claim 19, Tseti discloses that at least one stabilizing compound such as cysteine or acetyl cysteine can be employed in formulating the aqueous composition (see ¶ 0020 and reference claim 6).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1-2, 5-6, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (U.S. Pub. No. 20130225685, published 08/29/2013) in view of: i) Tseti (U.S. Pub. No. 20130210922, published 08/15/2013); and ii) Pavliv (U.S. Pub. No. 20130245591, published 09/19/2013), as applied to claims 1, 5-6 and 19 above, and further in view of: i) Dasberg (U.S. Pub. No. 20120035267, published 02/09/2012); and ii) Dietlin (U.S. Pub. No. 20040054012, published 03/18/2004).
The limitations of claims 1, 5-6 and 19 as well as the corresponding teachings of Atkinson, Tseti and Pavliv are described above, and hereby incorporated into the instant rejection.
The invention of claims 2, 20 and 24 are similar to claim 1, however, claims 2, 20 and 24 differ slightly from claim 1 in that the claim requires, wherein: i) the composition has a dissolved oxygen content below 2 ppm (claims 2 and 24); and ii)  the isotonic agent is mannitol (claim 20).
Although Atkinson, Tseti and Pavliv combine to disclose: i) isotonic agents (see discussions above); and ii) purging the solution with nitrogen gas to reduce the oxygen (see discussions above), the Atkinson, Tseti and Pavliv differ from claims 2, 20 and 24 only insofar as the cited references do not combine to explicitly disclose limitations of claims 2, 20 and 24.
Dasberg is cited for disclosing mannitol among suitable isotonic agents that are known to a person of the ordinary skill in the art (see ¶ 0052). Similar to Atkinson, Tseti and Pavliv, Dasberg relates to aqueous formulations comprising paracetamol (see abstract and ¶ 0001).
Dietlin is cited for disclosing deoxygenation of aqueous formulations comprising oxidation-sensitive active ingredients (such as paracetamol, see ¶s 0003 and 0011), to below 2 ppm, carried out by bubbling with inert gas such as nitrogen. Please see ¶s 0013-0015 and 0030. Similar to Tseti (see discussions above), among the disadvantages of secondary products formed by oxidative degradation of active agents in aqueous solution, Dietlin discloses: i) loss of activity or the production of allergenic products; ii) uncontrollable reduction in the concentration of active agents; and iii) formation of colored compounds, thus making the aqueous solution unsuitable for therapeutic applications. Please see ¶s 0004-0007. Dietlin also discloses: i) cysteine (see                         
                            ¶
                        
                     0062); and ii) mannitol (see                         
                            ¶
                        
                     0044).
Therefore, at the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Atkinson, Tseti and Pavliv with Dasberg and Dietlin in order to arrive at the invention of claims 2, 20 and 24. A person of the ordinary skill would have had a reasonable expectation that that the aqueous composition comprising ibuprofen, paracetamol and further comprising an isotonic agent (e.g., mannitol), would exhibit utility in the treatment of a disease condition such as pain and/or inflammation. The skilled artisan would also have had a reasonable expectation that that the deoxygenation of an aqueous combination composition comprising ibuprofen and paracetamol, to below than 2 ppm, would results in an enhanced composition stability. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to the Applicants’ Arguments
Atkinson reference:
Applicants argue alleging that Atkinson does not: i) disclose stability data with respect to paracetamol oxidation; and ii) provide a starting point for manufacturing an aqueous solution comprising paracetamol and ibuprofen within the scope of the instant claims. Please see page 6 of Remarks filed on 01/19/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because:
i) The Office did not take a position that Atkinson discloses stability data with respect to paracetamol oxidation. The reasons for the Office’s reliance upon the Atkinson reference are disclosed in the rejections set forth above. The Examiner, therefore, applies the same reasons hereto. The office relies on the teachings of Tseti for stability data with respect to paracetamol oxidation. Tseti discloses a stable aqueous composition comprising 10 mg/ml paracetamol and having a pH of 5.5-6.5, which overlap with claim solution pH of 6.3-6.8. By “stable” is meant that the solution can be stored for at least 24 months at room temperature and at least 30 days at elevated temperature (70oC) without appearance of color and particulate matter which is visible to the eye. Please see discussions above. 
ii) Atkinson discloses an aqueous composition comprising 3.0 mg/ml ibuprofen and 10.0 mg/ml paracetamol, which is within claim dosage of 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol (see discussions above). Atkinson discloses that the inventive aqueous compositions can be formulated using suitable excipients as will be known to those with ordinary skill in the art of formulating intravenous medicines. The excipients may include suitable antioxidants, pH modulators sufficient to give a pH of 5 to 6, buffering agents, isotonic agents and purified water. The ibuprofen and paracetamol are mixed with suitable excipients to give the desired volumes. Atkinson discloses exemplary embodiments.  Please see discussions above.
Although Atkins does not explicitly disclose a composition at a pH of 6.3-6, Atkinson discloses that while some preferred forms of the invention have been described by way of example it should be appreciated that modifications and improvements can occur without departing from the scope of the invention (see discussions above). 
Accordingly, at the time the instant invention was filed, a person of the ordinary skill in the art would have understood that Atkinson contemplates formulation of an aqueous combination composition comprising ibuprofen and paracetamol within the scope of the invention, and with modification at a pH range, such as, a of pH 6.3-6.8. This is because Atkinson provided guidelines for using pH modifiers (see discussions above). 
Therefore, it would have been obvious to the skilled artisan that Atkinson provides a starting point for the manufacture of an aqueous solution comprising paracetamol and ibuprofen within the scope of the instant claims.
Pavliv reference:
Applicants’ arguments on the grounds of what appears to be the Applicants’ position alleging that Pavliv fails to provide a soluble ibuprofen solution below a pH of 6.8 (see pages 7-8 of Remarks filed on 01/19/2021), have been fully considered but they are not found to be persuasive.
This is because Pavliv discloses clear and colorless aqueous compositions comprising ibuprofen (IBU) at 3.2 mg/ml and having a pH of between 6.34 and 7.40. Pavliv provides guidance for employing appropriate ratio of IBU and solubilizing agents that would generate the clear and colorless compositions. Please see discussions above.
Dietlin reference:
Applicants’   arguments on the grounds that Dietlin only discloses a pH of 5-6 (see page 7 of Remarks filed on 01/19/2021), have been fully considered but they are not found to be persuasive.
This is because the instant rejection relies on the Dietlin reference in order to address the deficiencies in the teachings of Atkinson, Tseti and Pavliv. Although Atkinson, Tseti and Pavliv combine to disclose purging the solution with nitrogen gas to reduce the oxygen (see discussions above), the cited references do not combine to disclose a dissolved oxygen content below 2 ppm. Dietlin is cited for disclosing deoxygenation of aqueous formulations comprising oxidation-sensitive active ingredients (e.g., paracetamol), to below 2 ppm, carried out by bubbling with inert gas such as nitrogen. Please see discussions above.
Dasberg reference:
Applicants’ arguments on the grounds that Dasberg does not provide guidance for modifying the teachings of Atkinson (see page 9 of Remarks filed on 01/19/2021), have been fully considered but they are not found to be persuasive.
This is because the instant rejection relies on the Dietlin reference in order to address the deficiencies in the teachings of Atkinson, Tseti and Pavliv. Although Atkinson, Tseti and Pavliv combine to disclose isotonic agents (see discussions above), the cited references do not combine to disclose mannitol as an isotonic agents. Dasberg is cited for disclosing mannitol among suitable isotonic agents that are known to a person of the ordinary skill in the art. Please see discussions above.
Shaw reference:
Applicants’ arguments against the Shaw reference (see pages 8-9 and 12 of Remarks filed on 01/19/2021), have been fully considered but they are not found to be persuasive.
This is because the instant rejection no longer relies on the Shaw reference in view of the Applicants’ amendments to claim 1, which necessitates new grounds of rejections set forth above.
Regarding the Applicants’ solely focusing on the discrete teachings of the cited references (e.g., Atkinson does not disclose stability data with respect to paracetamol oxidation, see page 6 of Remarks), the Applicants are reminded that rejections made under 35 U.S.C. 103(a) are based upon the combination of references.  As a result, focusing solely on the discrete teachings of each of the cited references is tantamount to examining each of them inside of a vacuum and fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone.  In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately.  To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). It is the combination of all of the cited and relied upon references that make up the state of the art with regard to the claimed invention. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co.; 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicants argue alleging non-obviousness of the instant claims on the grounds of an unexpected and surprising observation that: i) 3 mg/ml ibuprofen at pH 5.8, 6.0, was found to be initially soluble, but just one month later, it is no longer completely soluble (see page 10 of Remarks filed 01/19/2021); ii) 3 mg/ml ibuprofen in combination with 10 mg/ml paracetamol at pH 6.2, was found to be initially soluble, but just one month later, it is no longer completely soluble (see pages 10-11 of Remarks filed 01/19/2021); and iii) 3 mg/ml ibuprofen in combination with 10 mg/ml paracetamol at pH 6.3-6.8, was found to be stable for a period of from 1 month to about 6 months (see page 11 of Remarks filed 01/19/2021). Applicants cite Tables 3-11 of the instant specification in support of the Applicants’ allegation.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). 
In instant case, the alleged advantageous results are not unexpected for the following reasons: At the time the instant invention was filed:
 1) Atkinson discloses an aqueous composition comprising 3.0 mg/ml ibuprofen and 10.0 mg/ml paracetamol, which is within claim dosage of 2.8-3.2 mg/ml ibuprofen and 9.8-10.2 mg/ml paracetamol. Atkinson discloses that the inventive aqueous compositions can be formulated using suitable excipients as will be known to those with ordinary skill in the art of formulating intravenous medicines. The excipients may include suitable antioxidants, pH modulators sufficient to give a pH of 5 to 6, buffering agents, isotonic agents and purified water. The ibuprofen and paracetamol are mixed with suitable excipients to give the desired volumes. Although Atkins does not explicitly disclose a composition at a pH of 6.3-6, Atkinson discloses that while some preferred forms of the invention have been described by way of example it should be appreciated that modifications and improvements can occur without departing from the scope of the invention. Please see discussions above. 
Accordingly, at the time the instant invention was filed, a person of the ordinary skill in the art would have understood that Atkinson contemplates formulation of an aqueous combination composition comprising ibuprofen and paracetamol within the scope of the invention, and with modification at a pH range, such as, a of pH 6.3-6.8. This is because Atkinson provided guidelines for using pH modifiers (see discussions above). 
2) Tseti discloses a stable aqueous composition comprising 10 mg/ml paracetamol, which is within claim dosage of 9.8-10.2 mg/ml paracetamol), and having a pH of 5.5-6.5, which overlap with claim solution pH of 6.3-6.8. By “stable” is meant that the solution can be stored for at least 24 months at room temperature and at least 30 days at elevated temperature (70oC) without appearance of color and particulate matter which is visible to the eye. Please see discussions above;
3) Pavliv discloses clear and colorless aqueous compositions comprising ibuprofen (IBU) at 3.2 mg/ml, which is within claim dosage of 2.8-3.2 mg/ml ibuprofen, and having a pH of between 6.34 and 7.40, which overlap with claim solution pH of 6.3-6.8. Pavliv provides guidance for employing appropriate ratio of IBU and solubilizing agents that would generate the clear and colorless compositions. The aqueous ibuprofen remains physically and chemically stable in the prefilled bag for intravenous administration for time period suitable to provide a useful shelf-life of the product (e.g., 12 months, 24 months, 36 months, 48 months, 60 months). Please see discussions above.
 Furthermore, the Applicants (see instant specification at page 1, lines 34 through page 2, lines 1-3, including the cited prior arts disclosed therein), disclose that at the time the instant invention was filed, it was known in the art that: i) PCM degradation is minimal at a pH in the region of around 6; and ii) PCM is also known as being susceptible to oxidation. Applicants’ admissions constitute as a prior art (see MPEP § 2129).
The Applicants’ observation is a confirmation of what has been disclosed by the prior art, which is that: i) paracetamol in aqueous solution is known the art as being susceptible to degradation (see discussions above); ii) several joint actions for obtaining stable paracetamol solutions that can be stored for at least 24 months at room temperature and at least 30 days at elevated temperature (70oC) without appearance of color and particulate matter which is visible to the eye, is known in the art (see discussions above); and iii)  guidance for formulation of clear and colorless aqueous compositions comprising ibuprofen that can remain physically and chemically stable in the prefilled bag for intravenous administration for time period suitable to provide a useful shelf-life of the product (e.g., 12 months, 24 months, 36 months, 48 months, 60 months), is disclosed in the art (see discussions above).
Therefore, it would not have been unexpected and surprising observation that an aqueous composition comprising, for example, 3.0 mg/ml ibuprofen in combination with 10.0 mg/ml paracetamol and at a pH of 6.3-6.8, wherein the composition is formulated using appropriate excipients known in the art, is found to, for example,  be stable for at least 24 months at room temperature and at least 30 days at elevated temperature (70oC) without appearance of color and particulate matter which is visible to the eye. 
Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629